Dykman, J.
It is the object of this action to impress a trust upon certain real property in favor of the plaintiff, and a receiver of the rents and profits of such property has been appointed, to collect the rents, and pay certain interest upon mortgages resting upon the property, and also to pay the taxes thereon, and insure the property against fire. The defendant has appealed from the order, but we find no merit in the appeal, and the order should be affirmed, with $10 costs and disbursements.